Judgment in so far as appealed from reversed on the law and the facts and the exceptions'contained therein struck from the judgment, with costs. These exceptions enable the respondent to continue to interfere with the easements of ingress and egress accruing to appellants and should not have been excepted from the injunction to which plaintiffs were entitled. Conclusion of law numbered 1 is modified by striking out the words “ except that portion thereof which abuts defendant’s property; ” and the conclusion numbered 2 is reversed. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.